THAYER, Circuit Judge
(dissenting). I am not able to concur in the view that the trial court should have instructed the jury, as a matter of law, that the plaintiff below was guilty of contributory negligence, and could not recover for that reason. As I construe the majority opinion, it is conceded that the evidence adduced at the trial tended to show, and that a jury might have found, that the defendant railroad company was guilty of negligence, such negligence consisting in running one of its trains, which was an hour behind time, through a village of considerable size, and across one of its main traveled streets, at a rate of speed approximating 50 miles an hour, without giving the customary warning signals of its approach, and without having a flagman at the crossing to warn people that a train was coming. Distressing accidents are very likely to occur when a train is run at such speed across the streets of a town, at grade/ especially when the customary signals of its approach are not given *75and flagmen are not at their posts of duty, so that the act complained of cannot be regarded otherwise than as one of gross negligence.
It is further conceded in the majority opinion that, as the plaintiff below approached the track from the north, his view to the west was obstructed so that it cannot be said that he was guilty of negligence in failing to see the approaching passenger train until he had reached the track, and was on the point of crossing it. Now, the plaintiff himself testified that when he reached the track he halted, and both looked and listened, as it was his duty to do; that his view to the west, the direction in which he first looked, was obstructed, except for a distance of about 175 feet, by a cloud of smoke on the track, which came from the pumping station; that after glancing to the west he looked east, from which direction a train was about due, and, not seeing any train in either direction, he then stepped on the track with a view of crossing it, when for the first time he heard the approaching train, and, turning, saw the engine emerging from the cloud of smoke which up to that time had obscured his view to the west. Thereupon he jumped back, but, owing to the speed of the train, was not able to get out of the way in timé to avoid being struck by the engine. The majority of the court say that, in view of the situation, the plaintiff’s testimony “is entitled to no credence, and does not create a conflict of evidence,” for which reason it should have been disregarded, and the jury directed to find a verdict in favor of the defendant. I do not concur in that view. I think that this court has no right to disregard the plaintiff’s testimony, and that it cannot do so without usurping the functions of the jury. In this class of cases it may at times happen that the testimony of a witness to the effect that he looked in a given direction and did not see an approaching train is so far at variance with the physical facts of the situation as to justify a court in disregarding it because if he looked he must have seen it. The case in hand is not of that kind. It is by no means impossible, or even improbable, that the plaintiff did look west along the track as far as his view would extend, and that he neither saw nor heard the approaching train, if it gave no warning of its coming. A cloud of smoke falling on the track on a dark lowering day such as that on which the accident occurred would naturally render a train invisible for a few moments to one standing where the plaintiff appears to have stood, although it may have been visible to persons standing elsewhere. Any one who has ever stood on a railroad track on a dark, cloudy day and observed the effect of a cloud of black smoke drifting across the track can well understand that this train may have been invisible to the plaintiff until it emerged from the smoke in the manner which he describes. The train was moving at the rate of 74 feet per second, which would enable it to cover the intervening space between the crossing and the point where the smoke was drifting across the track in about two seconds. Besides, it is not improbable that in the midst of other noises in and about the station, occasioned in part by the freight train which was moving on the adjoining track toward the crossing, the plaintiff did not in fact hear the coming train until it was almost upon him, and too late to get out of the way. 'In view of these considerations I agree with the *76learned judge of the trial court that it was the right and the duty of the jury, rather than of this court, to say whether the plaintiff had given a truthful account of his conduct on the occasion in question, and, if they found in his favor, to say whether, in view of all the circumstances, he did not exercise that degree of care in crossing the track which a footman of ordinary prudence in his situation would have exercised. There is no evidence in this record that when the plaintiff started to cross the track he had any knowledge that the train from the west was belated, and had not passed the station. The plaintiff says that when he approached the crossing on the morning of the accident he did not know whether it had passed the station or not, but “guessed” that it had gone. He acted upon the assumption, therefore, that no train from the west was expected, and, hearing no warning signals, and finding no flagman at the crossing, he may have stepped on the track, which he could cross in a few seconds, with only a momentary glance to the west. Under such circumstances as these a momentary glance to the west would be all that a foot passenger could reasonably be expected to give before attempting to cross the track. At all events, it was the function of the jury to say whether he acted with ordinary prudence, or should have waited longer until the smoke cloud floated away, and studied the situation more carefully. Upon the whole, therefore, I conclude that it cannot be said that 12 reasonable men, listening to the testimony which is contained in this record, must have found that the plaintiff testified falsely, and that he went on the track heedlessly,, without looking to the west or listening. Twelve jurors, acting under proper instructions, have in fact found to the contrary of this contention, and this court should not reverse that finding if the right of juries to determine issues of fact is to be further respected. I think the judgment below should be affirmed.